Title: To Thomas Jefferson from Richard Emmons, 25 March 1825
From: Emmons, Richard
To: Jefferson, Thomas


Honoured Sir,
Great Crossing Ken.
March 25 1825
Some years since, I sent you some crude poetry: I now transmit three numbers of my political essays. The Judges in this State seem determined to to turn us all out of doors and to fatten on the spoils.—In the communications which I send you, you will perceive that I have endeavour’d to unite wit and argument against them and their supporters. I have made use of your name to give dignity to my fiction, but I hope not unworthly.If it will not be too great a burden to  please to acknowledge the receipt  in one line, if no more, together with your age; I will hold it as a rich legacy to be bequeathed to my dearest friend on my death bed;—But if it should be any worryment to your broken, aged hand I withdraw my request. I would not put you to the least pain, for the greatest possible gratification I am capable of enjoying. Your name is written on the charter of the liberties of my country and I pray God, it may never be effaced until the final consummation of the universe.I could write—but I forbear, lest I fatigue your aged eyes to peruse it.—O, how envious must be your death bed, made sweet with the grateful sighs of adoring millions! For many years, may the dew of health be sprinkled on your brow, is the prayer of your devoted disciple,Richard Emmons